Case 2:18-bk-17781-ER       Doc 32 Filed 12/28/18 Entered 12/28/18 17:43:42                  Desc
                              Main Document Page 1 of 2




                                                                   FILED & ENTERED

                                                                         DEC 28 2018

                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
                                                                    BY gonzalez DEPUTY CLERK




                 UNITED STATES BANKRUPTCY COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            LOS ANGELES DIVISION
 In re:    Felix Anibal Diaz and                Case No.: 2:18-bk-17781-ER
           Cecilia Giron Diaz,
           Debtors.                             Chapter:    7
                                                ORDER SETTING HEARING ON
                                                APPROVAL OF STIPULATION
                                                RESOLVING PROOF OF CLAIM [DOC.
                                                NO. 29]
                                                Hearing:

                                                Date:       January 16, 2019
                                                Time:       10:00 a.m.
                                                Location:   Courtroom 1568
                                                            Roybal Federal Building
                                                            255 East Temple Street
                                                            Los Angeles, CA 90012

    On December 20, 2018, Felix Anibal Diaz and Cecilia Giron Diaz (together, the “Debtors”)
and Deutsche Bank National Trust Company, as Certificate Trustee on behalf of Bosco Credit II
Trust Series 2010-1 (“Creditor”), acting by and through their respective attorneys, filed a
Stipulation Resolving Proof of Claim [Doc. No. 29] (the “Stipulation”).

   On December 27, 2018, the Chapter 7 Trustee, John J. Menchaca (the “Trustee”), acting by
and through his attorney, filed the Trustee’s Opposition to “Stipulation Resolving Proof of
Claim” Filed as Document # 29 in the Bankruptcy Case and Request for Hearing on Same [Doc.
No. 31] (the “Opposition”).

//
Case 2:18-bk-17781-ER          Doc 32 Filed 12/28/18 Entered 12/28/18 17:43:42             Desc
                                 Main Document Page 2 of 2


   On the Court’s own motion, IT IS HEREBY ORDERED as follows:

   1. The Court will conduct a hearing on whether to approve the Stipulation at the above-
captioned date and time in light of the arguments raised by the Trustee in the Opposition.

   2. The Debtors and Creditor are directed to file a reply to the Opposition by no later than
January 9, 2019.

   IT IS SO ORDERED.
                                               ###




     Date: December 28, 2018
